The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/31/2022 has been entered.
Response to Amendment
The amendments filed on 1/31/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claim 1, 4-10, and 21 are objected to because of the following informalities:  
Regarding Claim 1, line 5 and line 8, the limitation of “the circuitry and microprocessor” appears it should be “the circuitry and the microprocessor” or language similar.
	In line 9-10, the limitation of “the test strip and, the circuitry and microprocessor” appears it should be “the test strip, and the circuitry and the microprocessor” or language similar.
	In line 16-17, the limitation of “the impedance magnitude and impedance phase angle” appears it should be “the impedance magnitude and the impedance phase angle” or language similar.
Regarding Claim 4, line 2, the limitation of “microprocessor” appears it should be “the microprocessor” or language similar.
Regarding Claim 5, the limitation of “the impedance magnitude and phase angle” appears it should be “the impedance magnitude and the impedance phase angle” or language similar.
Regarding Claim 9, the limitation of “impedance magnitude” and “impedance phase angle” appears it should be “the impedance magnitude” and “the impedance phase angle” respectively or language similar.
Regarding Claim 21, line 5 and 7, the limitation of “the circuitry and microprocessor” appears it should be “the circuitry and the microprocessor” or language similar.
In line 13-14, the limitation of “the impedance magnitude and impedance phase angle” appears it should be “the impedance magnitude and the impedance phase angle” or language similar.
Appropriate correction is required.
Claims 6-8, and 10 are also objected since the claims depend on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 3 and line 16 recites the limitation of “a sample”, it  is unclear if ”a sample” in line 16 is the same or different than “a sample” in line 3.
In line 17, the limitation of “than hematocrit” is unclear if it is referring to “a level of hematocrit” or a different hematocrit
In line 1 and 15-16, the limitation of “a level of hematocrit” is listed in both lines  and is unclear if the limitations are the same or different.
In line 16, the limitation of “the level of glucose” lacks antecedent basis.
In line 17, the limitation of “the level of hematocrit” is unclear if it is referring to “a level of hematocrit” in line 1 or “a level of hematocrit” in line 15-16
Regarding Claim 5, the limitation of “the level of hematocrit” in lines 3 and 5 are unclear if it is referring to “a level of hematocrit” in line 1 or line 15-16 in claim 1.
The limitation of “the level” in “such that the level of each of” lacks antecedent basis.
Regarding Claim 7, the limitation of “the level of hematocrit” is unclear if it is referring to “a level of hematocrit” in line 1 or line 15-16 in claim 1.
Regarding Claim 21, line 1 and 13, the limitation of “a level of hematocrit” is listed in both lines  and is unclear if the limitations are the same or different.
In line 3, and 13, the limitation of “a sample” is listed in both lines and unclear if the limitations are the same or different.
In line 14, the limitation of “than hematocrit” is unclear if it is referring to “a level of hematocrit” or a different hematocrit
In line 14-15, the limitation of “the level of glucose” lacks antecedent basis.
In line 15, the limitation of “the level of hematocrit” is unclear if it is referring to “a level of hematocrit” in line 1 or line 13.
Claims 4, 6, and 8-10 are also rejected since the claims depend on claim 1.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	McColl (WO2013030369, English translation as US Pub No. 2014/0231273) and Burke (US Pub No. 2004/0256248) are the closest prior art.
	McColl et al. discloses a system for determining a level of hematocrit [Fig. 1, 0008, 0032], comprising: a test strip configured to receive a sample [100, Fig. 3A, 0019, 0008];
a meter [200, Fig. 1, 0032] configured to receive the test strip [Fig. 1]; 
	further including circuitry and a microprocessor [Fig. 2, 300, 0036], the circuitry and microprocessor configured to apply electrical energy to the test strip [0044],
	the test strip having a first and second electrode [Fig. 3A, 0019, 0044], 
	the sample and determine an impedance phase angle of the test strip and the sample [0056], and wherein the circuitry and microprocessor are further configured to determine an impedance magnitude of the test strip [Fig. 5C, 0059, 0056-0059] and 
	the circuitry and microprocessor applying an direct current, to the first and second electrode [Fig. 4B, 0044, 0047], 
	Burke et al. teaches a test strip for insertion in a glucose meter [0065-0066], where measurements are made at multiple frequencies [0064], where the measuring of an analyte in a biological fluid comprises applying an signal having a DC and AC component [Abstract], where the AC response as impedance or admittance (magnitude and/or phase) and DC response can be interchangeable by one skilled in the art [0066], wherein the circuitry and microprocessor applies a direct current [0065-0066, voltage is applied to the electrodes, furthermore, excitation signal has DC component, 0064], to the first and second electrode [at least two measurement electrode, 0017], to determine the impendence magnitude and an alternating current [0066], to the first and second electrode to determine the impedance phase angle [0060, 0072], the system and method of Burke et al. is used to provide more accurate  and rapid measurements for analyte in blood, providing improved diagnosis and treatment [0058]
	Modified McColl et al. teaches the limitations of claims 1 and 21 but does not disclose the limitations of “a direct current, to the working electrode and the counter electrode, through a switch matrix, to determine the impendence magnitude and an alternating current, to the working electrode and the counter electrode, through the switch matrix, to determine the impedance phase angle, based on the impedance phase angle and the impedance magnitude, calculate the level of hematocrit, the microprocessor determining a level of hematocrit based on an amount of glucose in a sample that affects the impedance magnitude and impedance phase angle at a different rate than hematocrit, the level of glucose and the level of hematocrit” 
	These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “a direct current, to the working electrode and the counter electrode, through a switch matrix, to determine the impendence magnitude and an alternating current, to the working electrode and the counter electrode, through the switch matrix, to determine the impedance phase angle, based on the impedance phase angle and the impedance magnitude, calculate the level of hematocrit, the microprocessor determining a level of hematocrit based on an amount of glucose in a sample that affects the impedance magnitude and impedance phase angle at a different rate than hematocrit, the level of glucose and the level of hematocrit” in conjunction with the remaining limitations of the claim.
Therefore; claims 1, 4-10, and 21 are allowed once claim objections and claim rejections under 35 USC 112 are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726